DETAILED ACTION
	1.	This action is in response to the application filed on 5/25/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 8 are 15-20 objected to because of the following informalities:  
Claim 8, recites “buck mode” should be replaced with “a buck mode”; “boost mode” should be replaced with “a boost mode”.
Claim 15, recites “ON/OFF in buck mode” should be replaced with “ON/OFF in a buck mode”; “ON in buck mode” should be replaced with “ON in the buck mode”; “capacitor in buck mode” should be replaced with “capacitor in the buck mode”.
Claim 16, recites “capacitor in boost mode” should be replaced with “capacitor in a boost mode”; “ON in boost mode” should be replaced with “ON in the boost mode”; “ON/OFF in boost mode” should be replaced with “ON/OFF in the boost mode”.
Claim 17, recites “in buck mode” should be replaced with “in the buck mode”; “in boost mode” should be replaced with “in the boost mode”.
Claim 18, recites “in buck mode” should be replaced with “in the buck mode”.
Claim 19 recites “in buck mode” should be replaced with “in a buck mode”; lines 5, 6, 7, and 9 recite “in buck mode” should be replaced with “in the buck mode”. 
Claim 20, recites “in boost mode” should be replaced with “in a boost mode”; lines 5, 6, 7, 8, and 9 recites “in boost mode” should be replaced with “in the boost mode”.
Appropriate correction is required.

 Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng (US 20210050779).
Regarding claim 15: Deng discloses a switching regulator (i.e. figure 5) that generates an output voltage (i.e. voltage to load) from an input voltage (i.e. input voltage), the switching regulator comprising: 
a first transistor (i.e. Q1) connected to a first node receiving the input voltage (i.e. input voltage) and alternately turned ON/OFF in buck mode (i.e. operation mode of figure 5 that turns on/off Q1); 
a first bootstrap capacitor (i.e. C1) that boosts a gate voltage (i.e. from U1) of the first transistor (i.e. Q1) (i.e. ¶ 28); 
a second transistor (i.e. Q3) connected to a second node outputting the output voltage and continuously turned ON in buck mode (i.e. operation mode of figure 5); 
a second bootstrap capacitor (i.e. C3) that boosts a gate voltage (i.e. from U3) of the second transistor (i.e. Q3) (i.e. ¶ 28); and 
a first flying capacitor (i.e. Cf) that shares charge (i.e. figure 5: see dotted and dash charge path from C3 and Cf) with the second bootstrap capacitor (i.e. Cf) in buck mode (i.e. operation mode of figure 5).

Allowable Subject Matter
6.	Claims 1-14 and 19-20 are allowed.
Regarding to claim 1, the prior art fails to disclose a charge sharing circuit configured to selectively form at least one of a first charge sharing path between the first flying capacitor and the second bootstrap capacitor and a second charge sharing path between the second flying capacitor and the first bootstrap capacitor in response to one of the first conversion mode and the second conversion mode.
Regarding to claim 19, the prior art fails to disclose sharing charge with a second bootstrap capacitor using the first flying capacitor in the second period to boost a gate voltage of a second transistor connected to a second node outputting an output voltage of the switching regulator.

7.	Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/          Primary Examiner, Art Unit 2838